[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 12, 2006
                                No. 06-12850               THOMAS K. KAHN
                            Non-Argument Calendar              CLERK
                          ________________________

                 D. C. Docket No. 05-00354-CV-T-24-MAP

MARY H. MUEGGE,


                                                       Plaintiff-Appellant,

                                   versus

HERITAGE OAKS GOLF AND COUNTRY CLUB, INC.,
HERITAGE OAKS CLUB HOMES III ASSOCIATION, INC.,
COTTON & MARTIN CUSTOM PAINTING, INC.,
TED A. MARTIN,
MICHAEL L. LUNSMANN, et al.,


                                                      Defendants-Appellees,

ROBERT E. LEE, et al.,

                                                      Defendants.
                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 12, 2006)
Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Mary Muegge appeals, pro se, the summary judgment against her claims of

negligence, conversion, and civil theft and in favor of the numerous defendants in

this diversity action. Muegge also appeals several non-dispositive orders of the

district court. We affirm.

                               I. BACKGROUND

      Muegge is a resident of Indiana, who spent the winter at the home of her

daughter and son-in-law, Judy and Victor Bardonner, in Sarasota, Florida. In

February 2004, the Bardonner home was burgled, and Muegge lost several

thousand dollars in cash and jewelry. Around the time of the burglary, employees

of Cotton and Martin Custom Painting, Inc., were painting the exteriors of the

homes in the Heritage Oaks Club Homes III subdivision where the Bardonner

residence was located.

      On February 24, 2004, Muegge left the Bardonner residence at

approximately 10:30 a.m. to have lunch. When she left, Cotton and Martin

employees were painting the exterior of the Baronner home. When Muegge

returned at approximately 2:30 p.m., the employees were gone. Muegge alleges

that when she returned she saw seven wet paint splotches on the driveway.



                                         2
Muegge also alleges that when she entered the residence she saw an individual

hurriedly exit through the front door. On the morning of February 26, 2004,

Muegge noticed that her cash and jewelry were missing. Muegge reported the theft

to the Sarasota police, but her belongings were not recovered.

      Muegge filed a complaint in federal district court based on diversity

jurisdiction against Heritage Oaks Golf and Country Club, Inc., Heritage Oaks

Club Homes III Association, Inc., Argus Property Management, Inc., Cotton and

Martin Custom Painting, Inc., Ted A. Martin, and the six painters assigned to the

Club Homes III project, Thomas A. Haack, Michael L. Lunsmann, Scott W.

McCormack, Robert E. Lee, Kenneth W. Gates, and George H. Migneron.

Muegge alleged that the individual painters had stolen her property, and the other

entities were negligent in failing to prevent the theft. The district court dismissed

the complaint against Migneron, Lee, and Gates, because Muegge failed to serve

them properly. After discovery, the district court granted summary judgment in

favor of all remaining defendants.

                          II. STANDARD OF REVIEW

      This Court reviews the grant of summary judgment de novo. Summary

judgment is appropriate only if there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Hallmark Developers, Inc.



                                           3
v. Fulton County, Ga., 466 F.3d 1276, 1283 (11th Cir. 2006). When the Court

reviews the denial of a motion to disqualify an attorney, the Court reviews “the

district court’s findings of fact for clear error and carefully examine[s] de novo the

district court’s application of ethical standards.” Bayshore Ford Truck Sales, Inc.

v. Ford Motor Co., 380 F.3d 1331, 1338 (11th Cir. 2004). The Court reviews the

denial of a motion for a default judgment, the refusal to permit the amendment of a

complaint, the denial of a motion for sanctions, and discovery rulings for abuse of

discretion. See Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309,

1316-17 (11th Cir. 2002); Harris v. Chapman, 97 F.3d 499, 506 (11th Cir. 1996);

Maynard v. Bd. of Regents, 342 F.3d 1281, 1286 (11th Cir. 2003).

                                 III. DISCUSSION

      Muegge raises a dozen arguments on appeal, which we address in the order

they appear in her brief. Each argument fails.

      Muegge argues that the district court erred when it denied her motions for

default judgment against Heritage Oaks and Club Homes III and against Gates,

Lee, and Migneron. These arguments fail. Default judgment is appropriate

“[w]hen a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend as provided by [the Federal Rules of Civil Procedure]

and that fact is made to appear by affidavit or otherwise.” Fed. R. Civ. P. 55(a).



                                           4
The district court properly denied the motion for default judgment against Heritage

Oaks and Club Homes III because each responded to Muegge’s complaint before

she moved for default judgment. Muegge did not demonstrate any prejudice from

their four-day delay in filing that response. The motion for default judgment was

properly denied against Gate, Lee, and Migneron because Muegge failed to serve

those defendants properly under Florida law. See Fed. R. Civ. P. 4(e); Fla. Stat. §

49.011 (2006).

      Muegge next complains about non-dispositive orders of the magistrate judge

that denied her motion to produce, her motion for sanctions, and her motion for a

protective order. These arguments fail. As an initial matter, Muegge arguably

waived her right to appeal the orders of the magistrate judge because Muegge did

not file objections to those orders under Federal Rule of Civil Procedure 72(a).

Even if we were to conclude that Muegge did not waive her right to appeal these

orders, there was no error. Muegge has not established that she was prejudiced by

the denial of her motions or that the denial of those motions was an abuse of

discretion.

      Muegge next argues that the district court erred when it denied her motion to

disqualify and impose sanctions against the law firm of Dickinson and Gibbons

and attorney David S. Peterson for representing two defendants at the same time.



                                          5
We disagree. Even if we were to conclude that Peterson had a conflict of interest,

any prejudice would have been to his clients who waived any potential conflict.

The district court did not abuse its discretion when it denied Muegge’s motion.

      Muegge argues that the district court erred when it denied her motion for

leave to amend her complaint, but this argument fails. Although leave to amend

“shall be freely given when justice so requires,” Fed. R. Civ. P. 15(a), a district

court may deny a motion to amend on “numerous grounds, such as undue delay,

undue prejudice to the defendants, and futility of the amendment.” Maynard, 342
F.3d at 1287 (citation and internal quotation marks omitted). Muegge did not file

her motion to amend until four months after the district court issued its scheduling

order and one month before the close of discovery. Muegge’s motion, which

sought to increase significantly the damages, did not offer any explanation why she

did not attempt to her amend her complaint earlier. The district court did not abuse

its discretion in denying Muegge’s motion to amend her complaint.

      Muegge argues that the district court erred when it granted summary

judgment in favor of the various defendants. We disagree. Because the facts as to

each defendant or group of defendants differs, we address each in turn.

      Like the district court, we read Muegge’s complaint liberally to state a claim

for negligence against Heritage Oaks. Summary judgment was properly granted in



                                           6
favor of Heritage Oaks because Muegge failed to establish that Heritage Oaks

owed a duty to Muegge. Clay Elec. Co-op., Inc. v. Johnson, 873 So. 2d 1182,

1185 (Fla. 2003). The Declaration of Covenants for the Heritage Oaks property

clearly stated that Heritage Oaks was not responsible for providing security, yet

Heritage Oaks provided gated entrances to the subdivision. Muegge failed to

present any evidence that Heritage Oaks had a duty to do more.

      Similarly, Muegge failed to present any evidence that Club Homes III owed

a duty to provide security to the homeowners in the association. Club Homes III

was charged with maintaining the common areas of one subdivision in Heritage

Oaks, but there is no evidence that Club Homes III was responsible for providing

security services. Summary judgment was properly granted in favor of Club

Homes III.

      Summary judgment was properly granted in favor of Argus, the company

that researched and recommended the painting company, Cotton and Martin, to

Club Homes III, against Muegge’s claims of negligent hiring and negligent

supervision. Muegge failed to present evidence that Argus did not make an

appropriate investigation of Cotton and Martin before recommending the hiring of

the company, Malicki v. Doe, 814 So. 2d 347, 362 (Fla. 2002), or that Argus knew

or should have known that Cotton and Martin required supervision, id. at 362 n.15.



                                          7
The undisputed evidence was that Club Homes III, not Argus, hired Cotton and

Martin to paint the homes in the subdivision.

      Summary judgment was properly granted in favor of the individual

defendants, Haack, Lunsmann, and McCormack, against Muegge’s claims of

conversion and civil theft. Muegge provided no evidence that any of the individual

defendants took her property. See Fla. Stat. § 812.014; FOGADE v. ENB

Revocable Trust, 263 F.3d 1274, 1291 (11th Cir. 2001). Because the evidence

presented could not sustain a verdict, by a preponderance of the evidence, against

any particular defendant, the district court properly granted summary judgment.

      Summary judgment was also properly granted against Muegge’s claims

against Cotton and Martin, and Ted Martin. With regard to Muegge’s claims of

negligent hiring and negligent supervision against Cotton and Martin, summary

judgment was properly granted because Muegge presented no evidence that Cotton

and Martin failed to conduct a proper investigation of its employees, see Malicki,
814 So. 2d at 362, or that, after the employees began their employment with Cotton

and Martin, Cotton and Martin should have learned that any or all of them were

unfit to paint the exterior of homes or otherwise required supervision, id. Although

Muegge offered evidence that four of the painters had criminal backgrounds, only

one of the four committed a crime related to theft, and assuming such a



                                         8
background rendered that individual unsuitable to paint the exterior of homes,

summary judgment was still proper because there is no evidence that particular

employee committed the theft of Muegge’s property. See id. at 363.

      With regard to Muegge’s argument of respondeat superior, summary

judgment was properly granted against her. Assuming an employee of Cotton and

Martin took her property, Muegge failed to present evidence that the theft was in

the course of employment and furthered the interests of Cotton and Martin. Iglesia

Cristiana La Casa Del Senor, Inc. v. L.M., 783 So. 2d 353, 356 (Fla. Dist. Ct. App.

2001). The Cotton and Martin employees were hired to paint the exterior of the

Club Homes III residences and were not authorized by Cotton and Martin to enter

any of the residences.

      Finally, Muegge argues that the district court erred when it granted

attorney’s fees to the defendants after she had filed her appeal. Because Muegge

did not amend her notice of appeal to include an appeal of the order granting

attorney’s fees, we lack jurisdiction to consider this argument. Fed. R. Civ. P. 3(c);

LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832, 838 (11th Cir. 1998).

                                IV. CONCLUSION

      The summary judgment against Muegge’s complaint is

      AFFIRMED.



                                          9